Citation Nr: 0516347	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-07 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
arthritis.

2.  Entitlement to service connection for postoperative 
residuals of right eye cataracts.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1972.

Initially, the Board of Veterans' Appeals (Board) notes that 
following a May 1992 Board decision that denied service 
connection for arthritis of the knees, an August 1994 
application to reopen the claim was denied in a February 1995 
rating decision.  Thereafter, while the veteran filed a 
timely notice of disagreement with this decision in March 
1995, and a Department of Veterans Affairs (VA) Form 9 in 
July 1996 identified one of the issues on appeal as a claim 
to reopen the issue of entitlement to service connection for 
right knee disability, following the issuance of a May 1998 
statement of the case as to whether new and material evidence 
had been submitted to reopen a claim for service connection 
for arthritis of the knees, the record does not reflect that 
the veteran filed a substantive appeal.  Consequently, 
although another Veterans Law Judge acknowledged the issue at 
the time of a hearing in May 1999 for referral purposes, and 
took some testimony from the veteran on this subject at that 
time, the Board finds that the matter had not as yet been 
perfected for appellate review, and thus, that Veterans Law 
Judge is not required to consider the current application to 
reopen that was subsequently filed in September 2000.  38 
C.F.R. 20.707 (2004).  

The Board further notes that while the record permits the 
reopening of the claim for service connection for right knee 
arthritis, it finds that additional development is warranted 
with respect to this issue and the issue of entitlement to 
service connection for postoperative residuals of right eye 
cataracts.  This will be addressed more fully in the Remand 
portion of this decision.  This portion of the appeal is 
REMANDED to the regional office (RO) via the Appeals 
Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  A claim for service connection for arthritis of the 
knees, claimed as secondary to use of steroids for treatment 
of a service-connected disorder, was denied by a May 1992 
Board decision, which was not appealed.

2.  The evidence submitted since the May 1992 Board decision 
pertinent to the claim for service connection for right knee 
arthritis includes relevant service medical records from 
November 1971 that were not part of the record at the time of 
the May 1992 Board decision.


CONCLUSIONS OF LAW

1.  The May 1992 Board decision which denied a claim for 
service connection for arthritis of the knees, is final.  
38 U.S.C.A. §§ 5108, 7104 (West 2002).

2.  New and material evidence has been submitted since the 
May 1992 decision and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that since it has determined 
that the evidence supports the reopening of the veteran's 
claim, any lack of notice and/or development under the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA), cannot be considered 
prejudicial to the veteran, and remand for additional notice 
and/or development would be an unnecessary use of VA time and 
resources.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, as was noted earlier, that amendment 
applies only to claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since this claim was received before that date (September 
2000), the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

To be material, evidence must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends, and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

38 C.F.R. § 3.156(c) (2004) further provides that where the 
new and material evidence consists of a supplemental report 
from the service department, received before or after the 
decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction, and that this comprehends official service 
department records which presumably have been misplaced and 
have not been located and forwarded to the VA.  

Based on the grounds stated for the denial in the May 1992 
Board decision, new and material evidence would consist of 
medical evidence showing a link between a current diagnosis 
of right knee arthritis and service-connected disability, 
active service, or a period of one year following discharge 
from active service.  More importantly in this case, pursuant 
to 38 C.F.R. § 3.156(c), the Board finds that it would also 
consist of a relevant service department record that was not 
previously contained within the record at the time of the 
previous final denial.  

Parenthetically, the Board notes that while the veteran's 
original application to reopen referred to both knees, his 
July 2002 substantive appeal only referred to the right knee, 
and therefore, the Board finds that the only issue on appeal 
is whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
arthritis.

In this regard, additional evidence received since the May 
1992 Board decision includes a copy of service medical 
records dated in November 1971 that were not of record at the 
time of the Board's May 1992 decision, and that reflect 
complaints of knee pain for the previous two years and X-ray 
findings of osteochondritis dissecans.  

Thus, while there continues to be no evidence linking right 
knee arthritis to service-connected disability, service, or a 
period of one year following service, the Board does find 
that the additional November 1971 service medical records 
were presumably unavailable at the time of the May 1992 
decision, and that their subsequent location entitles the 
veteran to the reopening of this claim for reconsideration of 
this issue by the RO.  

Therefore, the Board concludes that the claim for service 
connection for right knee arthritis is reopened.





ORDER

New and material evidence having been submitted, the claim 
for service connection for right knee arthritis is reopened.


REMAND

As was noted above, while the Board has determined that the 
claim for service connection for right knee arthritis should 
be reopened, the record still does not reflect medical 
evidence linking current right knee arthritis to service-
connected disability, service, or a period of one year 
following service.  However, the Board finds that the 
November 1971 complaint of knee pain for two years and X-ray 
evidence of osteochondritis dissecans of the knees, together 
with current evidence of degenerative joint disease (DJD) in 
the right knee, warrant that the veteran be afforded VA 
examination and an opinion as to whether it is at least as 
likely as not that the veteran's arthritis of the right knee 
is related to his active service or a period of one year 
following service.  

Alternatively, the examiner should further opine whether it 
is at least as likely as not that the veteran's right knee 
arthritis is related to steroids the veteran used to treat 
his service-connected bronchial asthma with chronic 
obstructive pulmonary disease (COPD).

With respect to the issue of entitlement to service 
connection for postoperative residuals of right eye 
cataracts, based on the Board's preliminary review of the 
record, the Board notes that the veteran has experienced 
bilateral cataracts and undergone surgeries on each eye for 
the removal of cataracts.  The Board further notes that while 
the veteran's claim is based on an asserted relationship 
between right eye cataracts and the use of steroids to treat 
his service-connected bronchial asthma with chronic 
obstructive pulmonary disease, and the grant of service 
connection for residuals of left eye cataracts was instead 
predicated at least in part on trauma to the left eye area 
during service, the fact remains that cataracts developed in 
both eyes, and with respect to the veteran's left eye 
residuals, service connection has been established.  

Consequently, based on the above-noted considerations, the 
Board finds that further development is required in this 
matter, and that this development should at least include 
affording the veteran with a new VA eye examination to 
determine whether it is at least as likely as not that any 
current residual of right eye cataracts is related to service 
and/or steroid treatment relating to the veteran's service-
connected bronchial asthma with COPD.


Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded an 
appropriate VA orthopedic examination to 
determine the etiology of any DJD of the 
right knee.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that the veteran's 
arthritis of the right knee is related to 
his active service or a period of one 
year following service.  The examiner 
should further opine whether it is at 
least as likely as not that the veteran's 
right knee arthritis is related to 
steroids the veteran used to treat his 
service-connected bronchial asthma with 
COPD.

2.  The veteran should also be afforded 
an appropriate VA eye examination to 
determine the etiology of any 
postoperative residual of right eye 
cataracts.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should state whether it is at 
least as likely as not that any current 
residual of right eye cataracts is 
related to service and/or steroid 
treatment relating to service-connected 
bronchial asthma with COPD.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issues of entitlement to service 
connection for right knee arthritis and 
postoperative residuals of right eye 
cataracts should be readjudicated.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans





Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


